                   Case 20-19637       Doc 2     Filed 09/02/20      Page 1 of 11




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:

TRIUM BANK & TRUST LIMITED                                     Chapter 15
                                                               Case No.:
      Debtor in a Foreign Proceeding.
________________________________________/

          MOTION FOR ORDER OF RECOGNITION OF FOREIGN MAIN
    PROCEEDING PURSUANT TO §§ 1515 AND 1517 AND REQUEST FOR HEARING

         Robert J. Wilkinson, the receiver of the foreign bankruptcy estate (“Receiver” or “Foreign

Representative”), moves this Court for entry of an Order recognizing the foreign bankruptcy

proceeding (“Antiguan Proceeding”) of Trium Bank & Trust Limited (“Trium” or “Debtor”)

pending before the Antiguan Financial Services Regulatory Commission (“FSRC”), as a foreign

main proceeding under 11 U.S.C. § 1517,1 granting related relief pursuant to §§ 1520 and 1521,

and granting any additional relief which may be available under the Bankruptcy Code. The Foreign

Representative further requests a hearing on the initial petition (“Petition”) and this Motion no

earlier than (21) days after the date the Court issues its notice of hearing but, in any event, “at the

earliest possible time” thereafter. See Fed. R. Bankr. P. 2002(q); § 1517(c).

                 PRELIMINARY STATEMENT, JURISDICTION, & VENUE

            1.   The Foreign Representative files the Petition and this Motion under § 1504 to seek

recognition of the Antiguan Proceeding as a “foreign main proceeding,” as defined in § 1502(4).

            2. The Petition and the Motion are supported by the Declaration under penalty of

perjury of Robert J. Wilkinson (“Declaration”) attached as Exhibit 1. The Declaration itself



1
 All statutory references shall be to Title 11 U.S.C. § 101 et seq. (“Bankruptcy Code”), unless
otherwise specified.


                                            Page 1 of 11
                    Case 20-19637       Doc 2    Filed 09/02/20    Page 2 of 11




contains exhibits referred to and incorporated herein.2 The Declaration also provides a summary

of the Antiguan Proceeding.

             3. A true and correct copy of the appointment instrument dated February 12, 2020

appointing the Foreign Representative to administer the insolvency proceedings of the Debtor

(“Appointment Instrument”) is attached to the Declaration as Exhibit 1(A). The Foreign

Representative has served in this capacity continuously since accepting the appointment.

             4. As required by Fed. R. Bankr. P. 1007(a)(4), a Statement of Corporate Ownership,

in conformity with Fed. R. Bankr. P. 7007.1 is attached hereto as Exhibit 2.

             5. Antigua is the center of main interests of the Debtor. Among other considerations:

Antigua is the location of the Debtor’s last principal place of business and registered operating

address. Additionally, Trium was an Antiguan bank, governed by Antiguan law, and supervised

by the Antiguan FSRC. Furthermore, it was reasonably ascertainable to Trium’s customers and

prominently displayed in the bank’s materials during the relevant period that Trium was Antiguan.

See Ex. 1 ¶ 7.

             6. This Court has jurisdiction under 28 U.S.C. §§ 157 and 1334 and §§ 109 and 1501

of the Bankruptcy Code.

             7. This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

             8. Venue is proper in this district under 28 U.S.C. § 1410. The Foreign Representative

has retained Sequor Law, P.A (“Sequor Law”) in this district, and Sequor Law holds in its trust

account in this District US$ 1,500 on behalf of and for the benefit of the Debtor, to which funds

Sequor Law has no rights of setoff, charging lien, or similar right. See Ex. 1 ¶ 23.




2
    Exhibit “A” of the Declaration is referenced herein as Exhibit “1(A)” and so on.


                                            Page 2 of 11
                   Case 20-19637      Doc 2    Filed 09/02/20    Page 3 of 11




                         SUMMARY OF FACTUAL BACKGROUND

             9. Trium operated in Antigua from March 3, 2006 through April 2018. Its banking

license renewed automatically ever year, provided that Trium submitted the required financial

reports and paid the required fees to the FSRC. Trium began to experience operational difficulties

around 2017 due to de-risking by corresponding banks in the US and elsewhere. Trium also began

to face legal challenges in Antigua and Barbuda by its customers and became unable to pay its

third-party vendors. Following eviction from its office space, Trium lost its banking license and

was placed into involuntary liquidation and receivership proceedings in February 2020.

                                      Factual Background

             10. On or about August 19, 2005, Trium Bank Ltd. submitted to the FSRC an

application for a license to carry out international banking business under Section 228 of the

Antiguan International Business Corporations Act. Trium’s banking license application was

granted by the FSRC for the period from March 3, 2006 to March 3, 2007, and was submitted to

the FSRC for annual renewal. On June 11, 2010, Trium Bank Ltd. was advised of the FSRC’s

approval of a license that would allow it to provide trust services to its clients in addition to

international banking services. As a result, the bank amended its name to Trium Bank & Trust Ltd.

Ex. 1 ¶ 6.

             11. Trium operated in Antigua from March 3, 2006 through April 2018. Its registered

agent of record was located in Antigua from its inception. Its last registered agent of record was

Company Management (Antigua) Limited, Unit No. 9, Gambles Medical Centre, Box 2372 Friars

Hill Road, St. John’s, Antigua. 3 Likewise, Trium’s registered operating address was always

located in Antigua, the most recent one at address Building #2 Suites 21B & 22, Jasmine Court,


3
 Company Management (Antigua) Limited was Trium’s registered agent from September 18,
2012 through April 2018.


                                           Page 3 of 11
                   Case 20-19637      Doc 2     Filed 09/02/20     Page 4 of 11




Friars Hill Road, St. John’s, Antigua. At all times material, Trium’s principal office offering

banking and trust services was located in Antigua and Barbuda. Trium also maintained a customer

service agency office in Caracas, Venezuela. Upon information and belief, it was clear to

customers who visited the customer service agency office in Venezuela that they were dealing with

an Antiguan bank.4 The fact that Trium was an Antiguan bank, governed by Antiguan law, and

supervised by an Antiguan regulatory agency is believed to have been one of the primary

characteristics attracting Trium’s customers to the bank and were facts that were reasonably

ascertainable and prominently displayed in the bank’s materials during the relevant period. Id. at

¶ 7.

            12. Trium’s banking license application states that funding would be sustained through

client deposits. The number of Trium customers ranged from 150 to 200 and the number of

accounts ranged from 185 to 300. At the date of the Receiver’s appointment, there were 289 listed

accounts, of which 164 had a positive balance as of December 31, 2017. Id. at ¶ 8.

            13. Trium offered a variety of corporate and personal retail banking products including

demand deposit accounts, savings accounts, money market accounts, certificates of deposit,

investment and private banking, credit and debit cards, and more. Trium also offered loans,

although this was not as significant an element of Trium’s business, and certainly not in its latter

years of operation. Id. at ¶ 9.

       Commencement of the Antiguan Proceeding and Appointment of the Receiver

            14. Prior to the expiration of Trium’s international banking and trust license for the

2017-2018 period, Trium was experiencing operating challenges due to de-risking by




4
 Based upon information and records reviewed to date, there is no indication that Trium ever
sought or had a Venezuelan banking license.


                                           Page 4 of 11
                  Case 20-19637        Doc 2    Filed 09/02/20       Page 5 of 11




correspondent banks in the US and elsewhere. Trium eventually lost its correspondent banking

services, and all efforts to establish new correspondent banking relationships with other entities in

various jurisdictions were unsuccessful. As a result, customer withdrawal requests became

impossible to honor. Id. at ¶ 10.

           15. Trium ceased trading around approximately September 2017 for various reasons,

including the loss of correspondent banking services. Id. at ¶ 11.

           16. Trium also faced legal challenges in Antigua and Barbuda from its customers who

experienced difficulties in trying to withdraw or access their deposit balances. Id. at ¶ 12.

           17. Additionally, Trium ceased to submit the required quarterly returns to the FSRC at

the end of November 2017. On September 23, 2019, Trium’s external auditor, KPMG Eastern

Caribbean, advised the FSRC that it had been unable to complete certain verifications that would

facilitate the preparation of the bank’s 2016 financial statements. The lack of cooperation between

Trium and its external auditor is apparent from documents reviewed to date. At that point, the

FSRC was uncertain as to the custody and existence of Trium’s assets. Id. at ¶ 13.

           18. Trium’s license expired on March 2, 2018 and was not renewed because Trium

failed to meet the renewal requirements, such as the payment of the relevant fee and the submission

of its quarterly returns to the FSRC. Because Trium’s shareholders never resolved to voluntarily

wind up the bank’s affairs, Trium continued to hold depositors’ funds without a license. Trium

also failed to meet its operational obligations, including payment of employee salaries, office space

rent payment, the retention of external auditing services, and payment to the bank’s other creditors.

Trium was eventually evicted from its office in Antigua in May 2019 for nonpayment of rent,

which violated the requirement for international banking license holders to maintain a physical

presence in Antigua and Barbuda. Also, Trium’s detailed ledgers were maintained by a third-party




                                            Page 5 of 11
                  Case 20-19637        Doc 2     Filed 09/02/20     Page 6 of 11




service provider who suspended the processing of the bank’s transactions on December 28, 2017

due to lack of payment. Id. at ¶ 14.

           19. As a result, on February 12, 2020, the FSRC placed Trium into involuntary

receivership and involuntary liquidation proceedings under the Antiguan International Banking

Act 2016 (as amended), and, specifically, Section 137(k), because Trium was carrying on banking

business without a license. As described previously, the FSRC appointed a Receiver for Trium.

See Ex. 1(A); Ex. 1 ¶ 15.

           20. The Receiver has been charged with the task of identifying and recovering assets

to wind up its affairs and enable its debts to be paid. Ex. 1(A) at 3. The Receiver been specifically

charged with securing Trium’s “properties, assets, books and records” to carry out this purpose.

Id.; see also Ex. 1 ¶ 16.

           21. Antiguan law required that public notice of Trium’s receivership and involuntary

liquidation proceedings be given. By the time of the Receiver’s appointment, Trium had no

functioning office in Antigua, or elsewhere, at which to post the statutory notice of the proceedings.

On February 17 and 18, 2020, the local press in Antigua and Barbuda published notices

announcing the revocation of Trium’s banking license and my appointment by the FSRC. On July

23, 2020, the notices were also published in the Gazette, which is published by the Ministry of

Legal Affairs in Antigua and Barbuda. The notices provide details for depositors and other

creditors and stakeholders to present their claims against Trium. Ex. 1 ¶ 17.

           22. Trium’s directors, officers, and agents are required to “give every assistance to the

Receiver including the supply of information or explanation in any form as may be required of

relevant matters….” Ex. 1(A) at 3. Accordingly, the Receiver has set out to interview Trium’s




                                            Page 6 of 11
                  Case 20-19637         Doc 2    Filed 09/02/20      Page 7 of 11




agent Fernando Lauria, 5 and its former Director and President Carlos Diaz. Mr. Lauria participated

in an interview, but, as detailed in ¶ 23, infra, he has refused to cooperate further with the

investigation of Trium’s affairs. Mr. Diaz has been somewhat cooperative but at all times has

stressed his alleged disassociation from Trium in January 2017. Ex. 1 ¶ 18.

           23. On February 17, 2020, the Receiver sent a letter to Mr. Lauria, containing an initial

information request relating to Trium’s operations. Mr. Lauria did not respond to the information

request by the deadline so, on March 23, 2020, the Receiver sent him another demand for

information. Mr. Lauria then contacted the Receiver directly making excuses for the lack of

response to date and promising efforts to provide the requested information. To date, Mr. Lauria

has not provided any of the requested documents and information. Id. at ¶ 19.

           24. Due to the lack of cooperation from Trium’s current directors, officers, and agents,

the Receiver has been unable to obtain key information to establish Trium’s true financial position,

nor has the Receiver been able to ensure a full listing of creditors. Id. at ¶ 20.

    FOREIGN REPRESENTATIVE’S WORLDWIDE INVESTIGATION AND DEBTOR’S
                             US PROPERTY

           25. The Foreign Representative has been charged to investigate the Debtor’s business,

affairs, and dealings, both in Antigua and worldwide.

           26. The instant Petition and Motion for recognition of the Antiguan Proceeding in the

United States are of critical importance to the Foreign Representative’s worldwide pursuit of assets

with which to satisfy unpaid claims as well as to investigate, identify, and marshal the Debtor’s

assets in the United States. The Receiver seeks recognition of the Antiguan Proceeding in the

United States and of himself as Foreign Representative in furtherance of the investigation into the


5
  Mr. Lauria is the Principal of GF Consulting International Inc., which served as Trium’s
“consultant” allegedly providing general management, representative, and paying agent services.


                                             Page 7 of 11
                     Case 20-19637     Doc 2    Filed 09/02/20    Page 8 of 11




affairs of the Debtor, as well as to potentially marshal assets of the Debtor as may be located in

the United States.

                              RECOGNITION IS APPROPRIATE

             27. The Foreign Representative has satisfied each of the requirements for recognition

of the Antiguan Proceeding under Chapter 15 of the Bankruptcy Code, as follows:

       (a)      The Foreign Representative qualifies as a “foreign representative” as defined in 11

       U.S.C. §101(24) because he is an individual authorized in the Antiguan Proceeding to

       administer the liquidation of the Debtor’s assets and affairs, and to act as a representative

       of the Antiguan Proceeding.

       (b)      The Antiguan Proceeding is a “foreign main proceeding” as defined in 11 U.S.C. §

       101(23) and 1502(4), because it is (i) pending in Antigua, which is the Debtor’s center of

       main interests; and (ii) a collective administrative and judicial proceeding under a law

       relating to insolvency or adjustment of debt in which proceeding the Debtor’s assets and

       affairs are subject to the control or supervision of the FSRC for the purpose of liquidation.

       Additionally, the Antiguan courts have the ability to resolve controversies and disputes as

       may result from the Receivership.6

       (c)      The Debtor meets the requirements of a “debtor” as defined in sections 109(a), if

       applicable, and 1502 because the Debtor is the subject of a foreign proceeding and has

       assets in the United States, including a retainer on deposit with Sequor Law and property

       of the Debtor in trust in the amount of US $1,500.




6
  Both the Foreign Representative and Trium’s creditors can appeal decisions made by the FSRC
to the Antiguan courts. Ex. 1 ¶ 25.


                                            Page 8 of 11
                    Case 20-19637       Doc 2      Filed 09/02/20      Page 9 of 11




        (d)      This Motion is accompanied by the Appointment Instrument of the FSRC, dated

        February 12, 2020, appointing the Foreign Representative as the receiver in the liquidation

        proceedings relating to the Debtor.

        (e)      Additionally, the Declaration contains the list of all foreign proceedings, persons,

        or entities that must be identified pursuant to 11 U.S.C. § 1515 and Fed. R. Bankr. P. 1007.

        Ex. 1 ¶¶ 29-31.

              28. Upon recognition of a foreign proceeding and at the request of a foreign

representative, the Court may grant (with certain express exceptions not applicable here) “any

appropriate relief,” including any injunctive relief, and “any additional relief that may be available

to a trustee,” that is necessary to effectuate the purpose of Chapter 15 and to protect the debtor’s

assets or the creditors’ interests. 11 U.S.C. § 1521(a). Further, Section 1521(b) provides that

“[u]pon recognition of a foreign proceeding, whether main or nonmain, the court may, at the

request of the foreign representative, entrust the distribution of all or part of the debtor’s assets

located in the United States to the foreign representative . . . provided that the court is satisfied that

the interests of creditors in the United States are sufficiently protected.” 11 U.S.C. § 1521(b).

                                       RELIEF REQUESTED

              29. The Foreign Representative seeks an Order pursuant to §§ 105(a), 1507, 1517,

1520, and 1521 of the Bankruptcy Code, substantially in the form of the Proposed Order, attached

as Exhibit 3 hereto, granting the following relief:

        (a) Recognizing the Antiguan Proceeding as a foreign main proceeding and the Receiver

              as the duly authorized Foreign Representative of the Debtor;

        (b) Granting the relief allowable as of right upon recognition of a foreign main proceeding

              under § 1520 of the Bankruptcy Code;




                                              Page 9 of 11
         Case 20-19637        Doc 2     Filed 09/02/20      Page 10 of 11




(c) Granting all available and appropriate relief under § 1521 of the Bankruptcy Code,

   including:

       (1) staying the commencement or continuation of any action or proceeding

          concerning rights, obligations or liabilities of the Debtor and the Debtor’s

          bankruptcy estate, to the extent not stayed under § 1520(a) of the Bankruptcy

          Code;

       (2) staying execution against the Debtor’s assets, to the extent not stayed under §

          1520(a);

       (3) suspending the right to transfer or otherwise dispose of any assets of the Debtor

          to the extent this right has not been suspended under § 1520(a);

       (4) providing for the examination of witnesses, the taking of evidence, and the

          delivery of information concerning the assets, affairs, rights, obligations, or

          liability of the Debtor or the Debtor’s estate under § 1521(a)(4), the Federal

          Rules of Bankruptcy Procedure, including Fed. R. Bankr. P. 2004, and Local

          Rule 2004-1;

       (5) entrusting the administration or realization of all of the Debtor’s assets within

          the territorial jurisdiction of the United States to the Foreign Representative;

       (6) entrusting the distribution of all or part of the Debtor’s assets located within the

          United States to the Foreign Representative and finding that the interests of the

          creditors in the United States are sufficiently protected thereby;

       (7) otherwise granting comity to and giving full force and effect to the orders and

          documents attached to this Motion; and




                                   Page 10 of 11
                 Case 20-19637       Doc 2     Filed 09/02/20    Page 11 of 11




               (8) granting the Foreign Representative such other and further relief as this Court

                   may deem just and proper.

                                        CONCLUSION

       WHEREFORE, the Foreign Representative respectfully requests that this Court enter an

Order substantially in the form of the Proposed Order attached as Exhibit 3 and grant such other

relief as may be just and proper.


       Dated: September 2, 2020
                                                     Respectfully submitted,

                                                     SEQUOR LAW, P.A.
                                                     1111 Brickell Avenue, Suite 1250
                                                     Miami, Florida 33131
                                                     Telephone: (305) 372-8282
                                                     Facsimile: (305) 372-8202
                                                     Email: alacayo@sequorlaw.com
                                                            cgoncalves@sequorlaw.com


                                               By:   /s/ Arnoldo B. Lacayo
                                                     Arnoldo B. Lacayo
                                                     Fla. Bar No. 675482
                                                     Carolina Zambrano Goncalves
                                                     Fla. Bar No. 124570




                                          Page 11 of 11
